Citation Nr: 1625703	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board previously denied this issue in May 2015.  In March 2016 this issue was subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims.  It has returned to the Board for review.

In March 2015 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted that he began having bilateral foot pain during active duty service, and that his continued foot pain is related to service.  The Veteran underwent VA examination in connection with his claim in December 2013.  The VA examiner diagnosed the Veteran with plantar fasciitis, peripheral neuropathy, metatarsalgia, and Morton's neuroma, but opined that it was less likely than not that the Veteran's current bilateral foot disability was due to or incurred in service.  In making this opinion the VA examiner noted that the service treatment records did not show any documentation of foot complaints and that the Veteran only began complaining of foot pain in 2009.  The Board notes that the VA examiner did not address the Veteran's lay statements regarding experiencing symptoms of foot pain in service and after separation.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  As such, the Board finds that remand is warranted to obtain an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's bilateral foot disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a bilateral foot disability began in service, was caused by service, or is otherwise related to service.  

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for a bilateral foot disability.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




